DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 12/08/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui Zhang on 2/23/2021
The application has been amended as follows: 
In claims:
Replace claims as below:
1. (Currently amended) A data transmission method of a source node of a first communication device, comprising: 
receiving data from a second communication device based on a first resource; and 
receiving the data from a third communication device different from the second communication device based on a second resource; 

wherein the second communication device and the third communication device have a multi-antenna for transmitting the data based on beamforming, 
wherein the first communication device has a single antenna, and the second communication device and third communication device transmit data based on same channel, and the second communication device and the third communication device transmit the data to the first communication device based on FD (full Duplex).

2-7. (Cancelled).

8. (Currently amended) A data transmission method of a first communication device relay node, comprising: 
receiving data from a second communication device based on a first resource; 
and receiving the data from a third communication device different from the second communication device based on a second resource; 
wherein the first resource and the second resource are different in time or frequency, 
wherein the second communication device and the third communication device have a multi-antenna for transmitting the data based on beamforming, 
wherein the first communication device has a single antenna, and the second communication device and the third communication device transmit the data based on an independent channel, and the second communication device and the third communication device transmit data to the first communication device based on FD (full Duplex).



Allowable Subject Matter
4.	Claims 1 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, do not explicitly disclose receiving data from a second communication device based on a first resource; and receiving the data from a third communication device different from the second communication device based on a second resource; wherein the first resource and the second resource are a same time or frequency, wherein the second communication device and the third communication device have a multi-antenna for transmitting the data based on beamforming, wherein the first communication device has a single antenna, and the second communication device and third communication device transmit data based on same channel, and the second communication device and the third communication device transmit the data to the first communication device based on FD (full Duplex).
 	The closest prior arts do not explicitly disclose a data transmission method of a first communication device relay node, comprising: receiving data from a second communication device based on a first resource; and receiving the data from a third communication device different from the second communication device based on a second resource; wherein the first resource and the second resource are different in time or frequency, wherein the second communication device and the third communication device have a multi-antenna for transmitting the data based on beamforming, wherein the first communication device has a single antenna, and the second communication device and the third communication device transmit the data based on an independent channel, and the second communication device and the third communication device transmit data to the first communication device based on FD (full Duplex).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/            Primary Examiner, Art Unit 2631                                                                                                                                                                                            	2/24/2021